Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 - Page 1 of 14

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Reagan LdnoQoad VIDE *- ,
Rewind. Gellmon * 6YY No WO 10 Fob (Lag)

 

 

Write the full name of each plaintiff. (To be filled cue Office)
-against- COMPLAINT
(Prisoner)
\ ONK/ af Ms. VON, Oe Debeobiv ve
Do you ta jury trial?
SGk boo F yon NSoa L YF Yes OWNo

 

Detedive. Cowtta_ Aven io ) Ws
Udherle 6 Och arash

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical ta those contained in
Section IV.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/6/16

 
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 2 of 14

I, LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action {against federal defendants).

#1 Violation of my federal constitutional rights

CJ) Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

Lean ov. LO Y Wein A

First Name — Middle Initial Last Name

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

\sa564

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

Werdnetcem Caney CSN

Current Place of Detention

V.0.%40X% _\0

Institutional Address

(pelea YowoVoieye 9545

County, City State Zip Code
IH. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

Pretrial detainee
L] Civilly committed detainee
[] Immigration detainee
CL) Convicted and sentenced prisoner
C1 Other:

 

Page 2

 
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 3 of 14

Cow wed

I.. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

&Y Violation of my federal constitutional rights

L] Other:

 

I. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

Qeegvoddds Re Cx Norn

First Nawh Middle Initial Last Name

 

State any other names {or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

ESL

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the {D number (such as your DIN or NYSID) under which you were held)

Veda dike & a Nek

Current Place of Detention

Vo oe’ \O

Institutional Address

VOR Reeth NAS

County, City State Zip Code
IIL. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

Pretrial detainee
(1 Civilly committed detainee
CL) Immigration detainee
L] Convicted and sentenced prisoner
L] Other:

 

Page 2

 
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 4 of 14

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach

additional pages as necessary.

Defendant 1:

Defendant 2:

Defendant 3:

Defendant 4:

Ae PX Aperng.

 

 

CO\\
XY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Last Name Shield #
e
(x SOX
Current Job Tithe (or other identifying information)
\ “noteverts Sauce -
Current Work Address 4
PAR ZEOG CN. NAL | \9950
County, City State ~ Zip Code
First Name LasPName Shield #
LWredive  Setagurte.
Current Job Title (or other identitying information)
OW Ls Sas ot 2
Current Work Address
rt, eSaNon, WAL \s05®
County, City State Zip Code
TENS \adoudsacs DAY
First Name Last Name . Shield #
Dex deev Zz, :
Current Job Title (or other identifying information)
Th Neoware Sa Le Cy
Current Work Address
DX: emote WSN \abdoa
County, City 7 State Zip Code
Ydoed< YA WX,
First Name Last Name Shield # \
Rorew QOroeLT
Current Job Title (or other identifying information)
p Qeowedt< _ Sa es-en
Current Work Address
De Viet Sets YN Navatee)
County, City State Zip Code o.—

Kee Werdne”

Page 3

 
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 5 of 14

V. STATEMENT OF CLAIM

Place(s) of occurrence: \t b Son. Shwe cok 5G Hy Vettia\ ,. wy \GSO
Date(s) of occurrence: S/ol [tt, Lf /at / hf

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional pages as necessary.

  
     

Fel ake . Felbe ongrsanaancal Clbe , atest
Nef gen ord Jo Wenswtcdl ws evs.
“Onapdtor ad. ADM | wWredleg woke” SNeoMmr sian aud
Wis Cnr. Vat uti oc Ved AY LGO%

Mauwne Yaron , TL cereus bles Loan, oi whe
sonone Seolth ove. Sut7screy cerxl chabe. Cac
Sado, codk Mebieas oo Secatbio OW lal
exsunak Yadesoyhe vel ceoaQevr e Wa Con a we
O-- bE, No Ws Anos, a Losench Wran sAke:
Sretoors. sue Yor Yoyore re Naa ove) evrerad
Que Qudameds ha) Qed oO 0 De
Qoarrge Cran ened ayoal YD Soece WA Leet of
dima, Qo Sa LAC a door ony Woe, AAvpt >
N GOD Nes were. Wer othe gute Bas Lies
Cone akQoem YL ol may Derreckine
rans FOUL Raceded Sa She, K curl Goat
uS Wine. We sok aw Wee Woot ek Avant

be Vie, e Whe QeiwssCe- & ia wr wn poolbidle, \Wuneh
MSDS Este Zara Nnle. Sa woe Yontl

Page 4

 
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 6 of 14

An bagllinen cond. orysele- Sel- Maeie. helotersly alle
Wwe wer beckon oar "Opn So ede. E vail alla
CPoIawe bIe% belcen Ya Woe, Viwiag Coawy Chen
Sa Pro Cad de Nuer Seectn. are, dtecluradt
k Wok Ywne cette Geunel Mrdaclhe. ComthorA
auth wude Gk BCioare cute Yr S
DWewrwl 2 Meee WicS owls Vgoiiking, Caso

Necks 0. Of “ton> oO der wn OM

EN Ctr iS ‘OW Yer SRV
\ Sse Medud&

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

desde. Adar clocks Wedlachers Lune tun Naeuhy
5 vohhen fete YDeurged eb COYe cna GAN X), Crwvik | ovte-f
dk 6 KES, y eanett QWeoroede \uaoekook tX~ JAR woo
\patpta 4 ‘AWcwct bo cMwae”\ wicS denser medtiec

De Myr ema. 0 Olt Yar

INJURIES:

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

\Snebekare, DADorws NS NemondS Celie Koon ARenDens
SoC Connon hort, Qeamiges a We osmosed ts be
hee Penne “2, io doy Qundsives, Newracgs 5 nv NN,
Loman Qe Yo ee? Jadrenarinad S45 c= Joe ' Cag,
wre 2258s, cor Maa Rees CON ou ‘Oe |
And, Ror TARR a S> RAB Cont WON deus
Sve annSe ASaQe Ns.

 

Page 5

 
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 7 of 14 . .

Fecks! Wes dne Gee

\oCar dir Ya Medison where Seloderk- WE odtontd,
SO AchV eet. me, Woon Seved. \o Lomita, Ko
Ne Sumo Deb, hyo WS Ele Sako We Wyolkatoon
enSL WALL RG, Yonder Fone me Ya We Poot
Crh \ottdol, Ske Qed wry choles ak of wee Ded
Arteries Yor me We Sounstion locke WuRrve,
WS Vance an WY Kel Velh/ Won Birk vacking,

YN OCW hon Wek Xo Re RE code

ead pred, Wwe Bas lacy Asay WL lhe
Voth Votan, wre Wis Rsget | Vu 80 ty Feckun,
MOQ? MES OSES avy vey Yen) So © Ke wor aeg
ona ted Kmer 0, WAC udld do NO WER Gong”

RQ TOW, eo reknty We Dang” ‘1 Wyo ony
aw Laud aby aCreers ek me VQ ond

 
Cells Voge
Qo dread, Qhenr De Vel quire Ne etc, =
Caveinad Orole Whar he Sak WegQor Fo Dek
SOF Cencin od WS FeRNCL” WEGWL_ QQ Coty
We col & Carta tude Wi selelly Vegol!
TouMegpene JA. vetron\ Yokve Vive to \whoru, vd
Cotton. ae diana, Mega DONY on C ov Sool Vrel,
“Wek Yelvowe Xela naan WAL eRe 0 rem,
dL Wile Bae Chole CHL WOR TE Thee.
OM of Wwe Vref nany, Wva te Yen rer officers
RoReAdy. ERD. elo ere. avec Co&tX of

% ow Ber BSelrirw& al WAS Con, HUGE Wy ME. Ve"
Yolite® Elen vy. Eek D&verpar

freer WV axntes DA wehno\
Sco V. Cr ot Mk, veto.
Bane CNA a2 Mie error
Xp ren, Ve UY at vere
Leas ari Oda a Wheverno”,
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 9 of 14

Neko Qege

PAOREINET , GHCrMAE GMAT Walle ComPjell Seorendendl
drs Ya ov are Roar A Met Gerson anh
chk Mem Lok dle WL Sele VosSession al wha
Ane eve Wer ek Lae QVMyme else Sho
oe \ex- BP» orever™ Mi vemron Doltte GeV Coltiedd
me ad Ahes Yo Xe qe Bdsm whole iy
ocd Be) ELD Sectdrok Cae Wor Choiprec/|
LAW epiwrwradd Vossen of a Con¥iccMer SSotenee,
Me Wack dene, vse EkCrrguad Xe
Raho, Joy god Ramonded to Veo, xrathdoter
GowrLde\ Dwi Were crud Karo Wale,
vole Keon Wemekla, Onor es voure Atimigcd aM,

MEN, Cicer Yd incdede We poor eraesscian
Torr beomoloce sheets chitnaht evo— emylione Me
Case OTTO, Dogan Filed aa 10 of 14

“Xe Qeardom Cadre, RAL Caw SYewS Cow

S Ry ern Qokow deQetrarony Vom, Vraowe
aww SsCesswe Yoree CO 9D we Drle Deo
oo beet LA OF PO eons \aquse
Sarsmae Comdod¥/  ORRac Wren WelLeh wie
Daw EQcdenred ord ear Wo SCSRONN 00 T Me /
RL Rem od Oise Licks EW & NER egihorads
Dyeose + dices orsovratta \Ros7 WAR TE VAG Aww 2 ©
HW Yres Srey. “T Yon SOE Your Kd Quid ,
Yu Qos Sve XS \cots Now xd. Royse! Lore
har xoriona NdeS COA a Ose a CONS can Wed ow
Mork de We Kee Coed). WE Noelome & Cacbdedih

Ya Sanmede avd. Bunny of Qeawd © Wes we \ekosmation

HHads Chior aa OOS On, Que Mas VAG AHehVT |
to ie “9 > Sve Newey Sow Rye DAQ Kourd coe wn
Qe Sods ane NDE, AMeY WY Sale ex Se QhrerS ;
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 11 of 14

Vil. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

L agree to provide the Clerk's Office with any changes to my address. [ understand that my
failure to keep a current addxess on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

vt] AL LEE AZ
Dated Pla 5 we ae
a
Koy vO“. \ then

First Name Middle Initial Last Name

V.0.Yoac_10

Prison Address

Wwesaherer velhella, Lene Yak VAS

County, City State ” Zip Code

     

 

Date on which | am delivering this complaint to prison authorities for mailing: ’ ar /5 / 1

Page 6

 
Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 12 of 14

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have

‘evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation ’or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

*

T also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

l agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case,

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

2hifia | al) Ye) CD

 

 

Dated : Plaifiiff's Signature
‘Keainaitd ‘Buia ‘Callan
First NameJ Middle Initial Last Name

eeakclheater coumy Shoe Yo IO IOS8S

Prison Address

Weastcheate Noy. losas

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing: a/ of A

S,

 
agfah etre Hr,

Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 13 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Koss Ow WRueay * \GoG-

Leese) Gy Sane XS AE
(List aD name(s) of the plaintiff(s)/petitioner(s).) \Y Civ. NQ “fo bo ( yvAK, ( Lis)

- against - AFFIRMATION OF SERVICE

Cirey OF Rea veorad Or dy

 

 

_ CList the namefs) of the defendant(s)/respondent(s),)

I, @rint your name) _ x : \ , declare under penalty of perjury that I
served a copy of the attached (dist the names of the documents pou served)! Ks wd damended

Coren do wie

upon all other parties in this case by (state how you served the documents, for example, hand delivery,

mail, overnight express) Veodk A SS eS DACA, to the
following persons (list the nds and addresses of the people you served). _< MSA
Esa, S4 Vinotivioad Vocdk, Sule, 230 ee |
w *
seven , Neo Sap LobaS

ON (date you served the document(s) ty 5 / \q is
WB. Lt aa

Dated ‘ Siler =
‘ | ee 10. “Ze \0.

 

 

 

 

 

 

PENT ate

 

"pe ECEIVE Tk AN

en
Zip

 

   

 

eR 07 2019 | Hs
USDC, fo:

 

 

 

Telephone Number

 

 

 

 

 

eyntie nL gi eet ABER Ue ee

yaa Tha gh} f Sa i at
“Rev. 01/3013

WP a ‘ f E-Mail Address

 

 
 

Case 7:18-cv-10706-LMS Document 21 Filed 02/08/19 Page 14 of 14

 

 

VON WArEY SALA Te
SPAS SWWaryroay 8B
SEEK JEAMEG WATS

XS Oo) ASQ) W BSAS PQS C, WN .
ROD HO WFD “ |

~~
se SRN

SOSO\  AMATERK | MNOUDIAL
OS KER OA
APSO, ee WEP VM
